450




      OFFICE OF THE AlTORNEY        GENERAL   OF TEXAS
                           AUSTIN




          Your Tequmt for                     the abore eatad
qaestlon haa been rraeited                     bp this    &apart-
m6nt.  56 quote ea foUaw

                                           6 letter fror




                                    al moQ, Drug;, and
                                    h Aot la herewith ig-


                       the praotioa of the all&3207666
                      th Department hemie0r6    t@ ao-
                      mcleral sood and Drq Mmlalo-
                     Qn4OtiOtl Qf 66tIiP166Or fOOdS
                     U in lntentatr  trafiie when srioh
                     loe   wan. bo murrQ6red without     in-
     ourring ad~ltimaal 6zpsn66 or fmruting any OOII-
     sibenbls amaunt ot tillu ofs #6 part of the Wi-
     ploy66, and when mob &ip1Ep1oaam gal& for br
     rouoher &awn on th6 r6d6M1 CQve~Pnm6nt. In this
     ~0~~3~oti.5 it ham bee0 n6as088~ tar 66Eh i66p66-
     tor of tlitleI)spwtmnt to 681~~ a4 tuthorlaatiem
                                                                            4.53.




     nerd aign6d by the U. 5. s8oretary oi Agriaul-
     tun, euoh suthorivtion   b,ain& linrited to this
     partimlar  servlo6.

             'Tdnee    the   N&bra1   Lew ha5 been anend6d,
     tha qusstioa he5 arl8en whether tha Stats 8661th
     cm .06r or en employ66 oi the Stnte E6alth De-
     partmcmt would be prdtted  under ts8 Sate law
     to aooept the com~Uelon a8ntloned in Kr. Pri8bie*lr
     1stt.r. . . ."

             S6ction 703 (a) of th6 Fed61’61 PoodB,            Drug*, end
Comzatlo8 Aat,     prcmlde8, In part, that:

          "Th6 S60rC+t=y $6 aUthOtiZed t0 OOndUOt      6X-
     amin6tions ana -1nY6sti~atlons for the purpore8 of
     this &et, through otfTie6ra 6ad employees OS th6
     D6QWtdU~nt or through any he6lth, food, or dr~e
     ofi'ioeror employ06 of any State, Territory, or
     polltl6sL rubdirleion thoreor, duly Qolshli88iOn66
     by the seo~retarya8 an orfioimr
                                   or the Demrtmoat.
     . . .* (under8oorln~ Our8)
           It Is to be noted th6~tWhen a perssa in th6 publlo
mploy 1s d68lgnated a8 an orftoer otithe U5lted Stats8 by
th6 t6mulnOlogp of.the Federal ltatu l8 th6O that p6non i8
&80~0;;~?~     OiiiO6r.  so6 Ze Oplni,nr
                                     %   united State8 Attora6y


             Arti       16, ScAtlon 83, of the Constitist~on pro-
Vi886 P8 tOllOW8:

           *The Aooountlag Wficere oi this Stats shall
     nolthor draw nor pay a warrant tlpon the Tmamry
     irt ravor of any per8on, for 8elrrry or oo?rrp6naatlon
     as a@%nt, o?tlcsr or appolnt6s, who holds at the
     6ams tirm any othsr offlee or posltlon ot hOnOr,
     trust    or protlt,      unear thle    state   or the   mated
     States.        . . .w (uadereooriing;Ours)

          Sootion 40 of Artiole            16 of the Conrtltatlon     pm-
Ytdea, in'part, that:

          Vo person ohall hold or exeroi8e, 8t the
     se&e time, more than one CiVll cmtoe Of %m%lrk-
     mmt,  . . .n

          The eoBBtftUtiOnal prOVi5iOn8 csierred~ t0 6boF6~
prooeee to a6t at  oertain 6zQ6ptiQB8 anne0ssMry   T'or a8
to eonolder her6 Sor ole8rly ncm rcbuld 6mbraos oar aitaatloa.
                                                                      452




                              foua4 in ‘Artlole 16, matloin
          The word -e6301amonta
&I, eat out abme, L~~pLleswsne 11% of pro-Fit,gala, or
b8nerit. It is our ua4entaaQiag that the Pedsral Qovem-
~8% Cocm not pay sahrles to those v&o are co~lesionsd
UI~    lro   ofriaom   0r the ,nep8rtPsnt of ltgriaultwe   pursuant
 to Seotion 7CZ(r) of :,heFodozsl Food, ~r,rclg,41~4Coaznetioa
hat,     Eowavar, there is aonBi4rrrtlon is the tranonotlon
 in thlcrmanaer: In Uoasid.mtiOn t%ftha a6SueiptiOllof the
 nrious dutlo ao r smvla ea lttaohbd’tbomto    the Fe4enZ
-Gorommoat will be&or      a oona.Wiionoga5 the person M
 ua4xwtakl.a~  the gwirformw%u6 thereof. This aonPtltut8sa
  tid pfo ~110. #hethor ar hot tBi* ia consbhwatlon w;Ebia
A;-  a meaning ot the word %*lttmmt" pn8*nta a qtaertion of
 consIderabledoubt. In our oplnloa it is not. mwevbr,
 you 6ro advbwd that tba Ofilw or &Witfon aoniernd by
 tha stiasion oomu wLthia the mope 0r Artlcla 16, seo-
 tion 55, aupm. The poultlon      conrwmd  has aqle attri-
 bates ar ane of *honor- or *trttet*;
          Thamfore, la tko opinion of this department,
ArtiUle 16, %otlon 35, of the Coastitutioawould pF@hib&t
aad ndmla    the msaountiagoffieon of thi8 W%te fmm
par&g thooa wha are thus ctammi8sl@mdby tbaPeUera1 Corrm-
mat any salary or wmperurtlaa  for tha servloen they are
now radoring the State or ml@. readw In the futtaM!JW
long as they hold their porltioaerriththe m4m61 Gtmtra-
mat.

        Trusting that the above 8atfrfaotorllyanammm
pmr inquiry,we am